


Exhibit 10.16
RETENTION AGREEMENT
THIS AGREEMENT, dated as of August 5, 2015 (the “Effective Date”), is made by
and between Nanosphere, Inc., a Delaware corporation (the “Company”), and
Farzana Moinuddin (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.    Defined Terms. The definitions of capitalized terms used in this Agreement
are as set forth below:
“Cause” means any of the following: (i) the Executive’s willful failure to
substantially perform his duties and responsibilities to the Company or
deliberate violation of a material Company policy; (ii) the Executive’s
commission of any material act or acts of fraud, embezzlement, dishonesty, or
other willful misconduct; (iii) the Executive’s material unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Executive owes an obligation of nondisclosure as a
result of his relationship with the Company; or (iv) Executive’s willful and
material breach of any of his obligations under any written agreement or
covenant with the Company.
“Change in Control” means any of the following: (i) a consolidation or merger of
the Company with or into another entity or entities (whether or not the Company
is the surviving entity); (ii) a sale or transfer by the Company of all or
substantially all of its assets (determined either for the Company alone or with
its subsidiaries on a consolidated basis); or (iii) any sale, transfer or
issuance, or series of sales, transfer and/or issuances, of shares of the
Company’s capital stock by the Company, or the holders thereof, as a result of
which the holders of the Company’s outstanding capital stock possessing the
voting power (under ordinary circumstances) to elect a majority of the Board of
Directors of the Company immediately prior to such sale, transfer or issuance
(or series thereof) cease to own the Company’s outstanding capital stock
possessing the voting power (under ordinary circumstances) to elect a majority
of the Board of Directors of the Company. Notwithstanding the foregoing, a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Company” shall mean Nanosphere, Inc. and shall include any successor to its
business and/or assets which assumes this Agreement by operation of law, or
otherwise.
“Good Reason” shall mean (i) a material diminution in the Executive’s base
salary or incentive compensation opportunity, (ii) a material diminution in
Executive’s duties, responsibilities and authority, or (iii) a material breach
by the Company of any written agreement between the Executive and the Company;
provided, however, that Executive shall not be considered to have resigned for
Good Reason unless the notice of resignation is given not more than ninety (90)
days following the occurrence of the event or circumstance constituting Good
Reason and specifies such event or circumstance in reasonable detail, and the
Company




--------------------------------------------------------------------------------




fails to cure such event or circumstance within thirty (30) days following the
date of such notice. If the Company cure such event or circumstance, the
Executive may withdraw his notice of resignation without prejudice, but if he
fails to do so his resignation will be treated as a resignation without Good
Reason.
2.    Retention Payment.
2.1    Payment. Provided that the Executive continues in his employment with the
Company through the Retention Dates (as defined below) and otherwise complies
with all requirements of this Agreement, the Company shall pay the Executive the
total amount of Ten Thousand Dollars ($10,000.00) (the “Retention Payment”).
Fifty percent (50%) of the Retention Payment shall be paid, net of all
applicable withholding taxes, as soon as practical following the date of this
Agreement (the “First Retention Date”) and the remaining fifty percent (50%) of
the Retention Payment shall be paid, net of all applicable withholding taxes, on
December 1, 2015 (the “Second Retention Date”).
2.2    Termination of Employment Prior to Retention Date. In the event that the
Executive’s employment is terminated prior to either the First or Second
Retention Date either (a) by the Company without Cause, (b) by the Executive for
Good Reason, (c) by the Executive’s death, or (d) following a Change in Control,
the portion of the Retention Payment that would have been paid on the Retention
Date shall be paid on such Retention Date to the Executive (or his estate) as if
his employment had not terminated. If the Executive’s employment is terminated
prior to either the First or Second Retention Date for any other reason, the
portion of the Retention Payment that would have been paid on such Retention
Date shall be forfeited. In the case of a termination without Cause or for Good
Reason, as a condition to receipt of the Retention Payment, Executive must first
execute, and not subsequently revoke, a release of, and covenant not to sue with
respect to (the “Release”), all claims the Executive may have against the
Company and its affiliates, known or unknown, arising out of the Executive’s
employment and the termination of such employment, other than claims for payment
of the Retention Payment, Executive’s rights to indemnification, if any, with
respect to claims by third parties that may have arisen prior to execution of
the Release, and claims that by law cannot be released. The Release shall be in
form and substance acceptable to the Company, and in order for Executive to be
entitled to receive the Retention Payment, the Release must be executed, and the
period provided therein for revocation must have expired, not more than sixty
(60) days after the effective date of termination. Payment shall be made on the
later of the applicable Retention Date or date on which the revocation period
expires; provided that in the event that the sixty (60) day period following the
date of termination ends in the calendar year following the year that includes
the date of termination, then any payment that is subject to Section 409A of the
Code shall be paid not earlier than the first payroll date in the calendar year
following the year that includes the date of termination.
2.3    Status of Executive. The Executive is and shall remain an employee at
will of the Company, whose employment may be terminated at any time by either
party for any reason, or without stated reason, and nothing contained in this
Agreement shall be construed as a promise of continued employment.
2.4    Compliance with Restrictive Covenants. To the extent that Executive is
party to any agreement, or Company policy, imposing restrictions upon his
activities following his termination of employment (including but not limited to
any restrictions on competitive activities, solicitation of employees or
customers, or use of confidential information, or any requirement of
cooperation), then payment of the Retention Payment is expressly conditioned
upon Executive’s continued compliance with each such agreement or policy, and in
the event of any breach by Executive of any such agreement or policy,
Executive’s right to any unpaid portion of the Retention Payment shall be
immediately forfeited, in addition to any other legal or remedies the Company
may have with respect to such agreement or policy.




--------------------------------------------------------------------------------




3.    Miscellaneous.
3.1    Binding Effect; Successors and Assigns. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder (other than amounts which, by their terms,
terminate upon the death of the Executive) if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
3.2    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the Executive’s address on the Company’s personnel records and, if
to the Company, to the address set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:
To the Company:
Nanosphere, Inc.
4088 Commercial Ave.
Northbrook, IL 60062
Attention: Chairman of the Board
3.3.    Amendment and Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
3.4    Construction. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Illinois. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. This Agreement shall be
construed as though both parties participated equally in the drafting of same,
and any rule of construction that a document shall be construed against the
drafting party, including, without limitation, the doctrine commonly known as
contra proferentem, shall not be applicable to this Agreement. Section headings
and titles are for convenience of reference only and shall not be given any
substantive effect.
3.5    Survival. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term shall survive such expiration.
3.6    Tax Matters. All payments to Executive will be subject to all applicable
federal, state and local tax withholding requirements. To the extent applicable,
it is intended that the Agreement comply with the provisions of Section 409A of
the Code, and to the maximum extent permitted by applicable law, the Agreement,
shall be administered and interpreted in a manner consistent with this intent.
Anything else contained herein to the contrary notwithstanding, in no event
shall the Company have any obligation to the




--------------------------------------------------------------------------------




Executive by reason of any adverse tax effect, pursuant to Section 409A, Section
4999 of the Code, or otherwise, resulting from any payment to the Executive
pursuant to this Agreement.
3.7    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
3.8    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
NANOSPHERE, INC.




By: /s/ Lorin J. Randall
Name: Lorin J. Randall
Title: Chairman of the Board


/s/ Farzana Moinuddin
EXECUTIVE




